Elliott, J.
Adkins sued the railroad company, under the statute, to recover the value of a horse and colt, killed by the locomotive and train of the company where the *346roacl passes through the land of John Whitlow. Answer in denial; trial by jury; verdict for the plaintiff; motion for new trial by defendant overruled; and judgment on the verdict of the jury.
Thomas A. Hendricks, Oscar B. Iiord, and Gortez Ewing, for appellant.
John S. Scobey, for appellee.
The animals for which this suit is brought were killed at the same time as those in the case of the same Railroad Company v. Robert Adkins, decided at the present term of this court;' and the same questions precisely arise in this case on the pleadings, evideuce, and instructions asked and refused by the court, and motion for new trial, as in that case. This case is therefore reversed for the same reasons given iu that.
Judgment reversed, with costs', and the cause remanded for a new trial.